OPINION AND ORDER
On March 21, 2011, we stayed the March 14, 2011 judgment of the Tribal trial court, pending briefing of the matter and ordered Appellant Lewis P. Magnan to file a written Notice of Appeal by March 29, 2011. Appellant filed a Notice of Appeal and Brief on March 24, 2011. On August 1, 2011, we directed Appellee Fort Peck Tribes to file an answer Brief, Memoran*297dum or Statement in response to Appellant’s Brief within 20 days. Appellee did not file a brief. We affirm in accordance with the following.
A Review Hearing in a child protection proceeding involving Appellant Magnan’s children was held on March 14, 2011. Appellant Magnan was tested for marijuana at the hearing. The results were positive. The Tribal Trial Court judge held him in direct contempt of court and sentenced him to 5 days in the Tribal Jail.
Appellant Magnan’s appeal is based on his view that the Tribal Trial Court erred by treating his use of marijuana as a direct contempt of court, rather than an indirect contempt of court. Appellant Magnan contends that because his drug use took place outside of court it was an indirect contempt of court, punishable only following notice and a hearing.
Based on our decisions in Fort Peck Tribes v. Abrienne DeMarrias, (FPCOA 512, 2008) and Fort Peck Tribes v. Robert. Montclair, (FPCOA 505, 2008), we disagree. The DeMarrias case outlines prior appellate decisions on contempt of court under Tribal law. In the Montclair case, also a child protection case, a parent tested positive for marijuana and was held in direct contempt of court. He, too, argued that because any drug use occurred outside of the Court, his actions should have been treated as indirect contempt of court. The following statement from that decision applies here, “The presiding judge made it clear that she viewed entering court under the influence of alcohol or drugs, whether as a party, witness or bystander, as an affront to the integrity of the Court.”
Therefore, IT IS HEREBY ORDERED that the decision of the Tribal Trial Court is affirmed.